Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-16 are allowed because none of the prior art references of record teaches a liquid cartridge comprising a cover that includes a top wall; a peripheral wall extending downward from a periphery of the top wall, the peripheral wall being formed with a plurality of engaging holes each receiving a corresponding one of the plurality of engaging pawls, the plurality of engaging holes being open in a width direction perpendicular to the depth direction and the gravitational direction, the plurality of engaging holes comprising a first engaging hole and a second engaging hole spaced away from each other in the depth direction; a support portion directly or indirectly supporting a circuit board; a first protrusion protruding upward from the top wall; and a second protrusion protruding upward from the top wall and positioned forward of the first protrusion in the depth direction, the second protrusion extending in the depth direction and having a front end facing forward in the depth direction, and wherein the first engaging hole is positioned foremost in the depth direction among the plurality of engaging holes, and the first engaging hole has a foremost edge in the depth direction, and wherein the front end of the second protrusion is positioned further forward than the foremost edge of the first engaging hole in the depth direction in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853